Citation Nr: 9901564	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
coccidioidomycosis.

2.  Entitlement to service connection for polyneuropathy.

3.  Entitlement to service connection for a back disability, 
to include degenerative disc disease and osteoarthritis.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1959; from October 1961 to August 1962; from October 1962 to 
February 1966; and from March 1966 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1995.  In March 1996, the RO found, as to the 
issues of whether new and material evidence had been 
submitted to reopen claims for service connection for 
degenerative disc disease and arthritis of the back and 
hemorrhoids, that new and material evidence had been 
submitted, but that the claims for service connection for the 
disabilities remained denied.  Accordingly, those issues are 
now before us on the basis of service connection, in view of 
the entire record.  See Manio v. Derwinski, 1 Vet.App. 140 
(1991).  A hearing was held in May 1998 in Washington, D.C., 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & 1998).  Additional 
issues initially appealed by the veteran were subsequently 
withdrawn, including the issue of entitlement to an increased 
evaluation for nasal polyps associated with sinusitis, which 
was subsequently reopened, but an appeal has not been 
perfected; accordingly, that issue is not properly before us 
at this time.  Nevertheless, for reasons to be discussed, 
further development regarding that issue is directed in the 
REMAND section below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants claim has been obtained by the 
originating agency.

2.  Service connection for coccidioidomycosis was denied by 
the RO in July 1986. 

3.  Evidence received since the July 1986 determination 
includes medical evidence suggesting a connection between 
current disability and claimed inservice coccidioidomycosis, 
competent evidence which was not of record at the time of the 
previous determination, and which bears substantially and 
directly on the matter in question.  

4.  There is no competent evidence relating polyneuropathy to 
service.  

5.  Peripheral polyneuropathy was not demonstrated to a 
compensable degree within a year of the veterans return from 
Vietnam.

6.  A direct causal connection between peripheral 
polyneuropathy and exposure to herbicide agents used in 
Vietnam has not been demonstrated.

7.  There is no competent evidence of a nexus between claimed 
inservice back injuries and current back disability, due to 
several intercurrent injuries.

8.  Chronic hemorrhoids are not shown to be of service 
origin.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for 
coccidioidomycosis is reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for peripheral polyneuropathy, 
including as a result of herbicide exposure.  38 U.S.C.A. § 
5107 (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability, 
including degenerative disc disease and arthritis.  38 
U.S.C.A. § 5107 (West 1991).  

4.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence--Coccidioidomycosis

Entitlement to service connection for coccidioidomycosis was 
denied by rating action of the agency of original 
jurisdiction dated in July 1986, on the basis that 
coccidioidomycosis had not been definitively confirmed in 
service, and that the veteran had no current residuals.  That 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the previous determination 
consisted of service medical records, which included records 
of a hospitalization for ten days during October 1967 for 
evaluation and treatment of an upper respiratory illness.  In 
addition, 6 weeks prior to admission, a routine cocci skin 
test had returned positive.  Subsequently, the veteran 
developed upper respiratory symptoms, progressing into 
chills, fever, delirium and night sweats.  Laboratory 
findings included a positive cocci skin test, and a negative 
cocci serology.  Chest X-rays reportedly showed pneumonitis 
in the left lingular lobe, of undetermined etiology.  Reviews 
of the X-ray reports showed that X-rays taken the day after 
his admission showed a nodular pulmonary parenchymal 
infiltrate involving the left upper lobe.  The right lobe was 
entirely clear.  The radiographic appearance was suggestive 
of chronic granulomatous disease.  The impression was right 
[sic] upper lobe infiltrate, with active granulomatous 
disease to be ruled out.  X-rays taken several days after his 
discharge, for the purpose of ruling out cocci, showed that 
the previously mentioned soft tissue density was no longer 
seen, and that the area of pneumonitis was clear.  The 
impression was normal chest film.  The following week, X-rays 
for possible cocci follow-up were taken; the conclusion was 
clearing of pneumonitis in the lingular segment of the left 
upper lobe.  Chest X-rays in December 1969 and June 1957 were 
normal.

Subsequent to service, in November 1979, chest X-rays 
disclosed a nodular density in the right upper lobe.  It was 
noted that the veteran had been previously exposed to 
coccidioidomycosis; however, the concern at that time was to 
rule out neoplasm.  The density was also present in December 
1979; however, chest X-rays in October 1983, noted to be as 
follow-up coccidioidomycosis, showed no significant 
abnormalities.  Based on that evidence, the RO denied the 
claim in July 1986, finding no current residuals of 
coccidioidomycosis, and no confirmed diagnosis in service.  

Evidence received subsequent to that determination includes a 
summary of a VA hospitalization in December 1993, for work-up 
of a right apical density.  It was noted that he had a 
history of coccidioidomycosis, in 1967, and that the veteran 
brought X-rays from the late 1960s and from 1977, which 
intermittently showed the presence and absence of the 
density, with two showing the density and two showing it to 
be absent.  A chest X-ray during the hospitalization showed a 
right apical, soft tissue density.  Laboratory tests were 
noted to include acid-fast bacilli, cytology and cultures; it 
was not specified whether the veteran was tested for cocci.  
The discharge diagnosis was right apical pleural thickening.  
However, on the VA Form 10-7978M, Medical Record  Discharge 
Instructions, the pertinent diagnosis was right apical lung 
mass, probable recurrent coccidioidomycosis.  

This diagnosis constitutes evidence that is so significant 
that it must be considered in order to fairly decide the 
merits of a claim.  38 C.F.R. § 3.156(a) (1998); Hodge.  In 
this regard, in determining whether evidence is new and 
material, evidence is presumed credible and accorded full 
weight; the evidence is weighed and credibility assessed 
after the claim is reopened.  Justus v. Principi, 3 Vet.App. 
510 (1993).  Consequently, the claim for service connection 
for coccidioidomycosis is reopened by the submission of new 
and material evidence.  However, additional development of 
the evidence is required prior to an appellant determination.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  

B.  Service Connection

The information provided regarding these issues has been 
sufficient to inform the veteran of the elements necessary to 
complete his application, and there is no other potentially 
relevant evidence which has been identified that is not of 
record, or that all reasonable attempts have not been made to 
secure.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
regard, at the hearing before the undersigned in may 1998, 
the veterans representative requested that the Social 
Security Administration (SSA)records be obtained, indicating 
that it was conceivable that there might be some additional 
medical evidence which related the onset of the veterans 
back disability to service.  However, there is no indication 
that these records would provide any potentially relevant 
evidence. In connection with the search for documents, the 
duty to assist is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.  Gobber v. Derwinski, 
2 Vet.App. 470, 472 (1992).  The SSA decision on the 
veterans claim is of record, and notes that the veteran was 
found disabled due to back and lower extremity disabilities.  
Inasmuch as the disability determination was effective in May 
1993, and that the records of treatment available dated after 
the April 1992 hospitalization relate the onset to April 
1992, it is extremely unlikely that these records would 
contain a report attributing it to service, which would be 
absent from the records submitted to the VA.  This is 
particularly unlikely in this case, where the SSA decision 
refers to an award of Workers Compensation for the injury, 
which requires that the injury be sustained on the job.  

Accordingly, the threshold question to be answered concerning 
the service connection issues is whether the veteran has met 
his initial obligation of submitting evidence of a well-
grounded claim; that is, one which is plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995)  If 
the claim is not well-grounded, there is no duty to assist 
the appellant in any further development of his claim.  
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  

1. Polyneuropathy 

Service medical records do not contain any pertinent 
complaints or findings.  Subsequent to service, private 
medical records show that the veteran was seen in September 
1992 with complaints including shoulder and knee pain, as 
well as awakening at night with toe pains and cramping.  In 
November 1992, he was referred for evaluation of nocturnal 
burning in the feet by T. Knox, M.D.  It was felt that the 
pain was neurologic in nature, and he was referred to a 
neurologist.  In December 1992, M Luzecky, M.D., wrote, 
regarding his examination of the veteran.  He noted that the 
veteran had injured his back in April.  The veteran described 
an uncomfortable burning soreness in his feet which was 
particularly painful at night; he denied any problems prior 
to the onset of his back injury.  The impression, after 
examination, was that his symptoms sounded as if they 
represented peripheral neuropathy.  However, in the absence 
of definite localizing findings, he suspected that it may 
involve pain sensitive sensory fibers rather than the large 
fibers and other peripheral nerves.  

Nerve conduction velocities in November 1992 showed 
generalized slowing as in polyneuropathy, although the 
electromyogram of both legs was normal.  A whole body bone 
scan in May 1993 was negative.  In January 1993, Dr. Luzecky 
wrote that all investigations for neuropathy except for  the 
nerve conduction studies had been normal.  

In November 1993, the veteran was hospitalized in a VA 
facility, with a history of low back pain since April 1992, 
with subsequent lower extremity pain around the knees, ankles 
and hips.  X-rays had been normal.  Strength and sensory 
examinations were normal.  He was admitted for work-up of the 
pain, and a neurology consultation resulted in a diagnosis of 
neuropathy.  A heavy metal screen was negative.  Nerve 
conduction studies were conducted in March 1994, which 
disclosed a sensory motor demyelinating polyneuropathy with 
some axonal components.  It was noted that this type of 
neuropathy had a wide differential, including most of the 
nutritional deficiencies, connective tissue diseases, toxins, 
heavy metals and pharmaceuticals.  

In April 1994, a VA neurological examination was conducted, 
which reported that nerve conduction studies had revealed a 
peripheral neuropathy involving the lower extremities.  The 
cause of the neuropathy had not been found.  The veteran had 
not developed any weakness, but did have problems sleeping 
because of the pain in his feet.  The impression was that the 
veteran had a peripheral polyneuropathy involving both lower 
extremities of unknown origin, a diagnosis which was noted to 
be consistent with his physical findings and with the nerve 
conduction studies.  It appeared to be a sensory neuropathy 
with no evidence of any motor involvement.  

In June 1995, L. Jones wrote that he had treated the veteran 
in service, as an independent duty medical technician, and 
that he recalled the veteran complaining of a hot pain in his 
great toe when he did prolonged walking or standing, but 
there had been no evidence of gout, deformity, edema, or 
redness.  

At his hearing in March 1996, the veteran testified that 
although his neuropathy had first noticeably affected his 
activities in 1982, he recalled experiencing the same type of 
pain in his great toe in service, in about 1972, which had 
continued since that time, spreading to encompass his entire 
lower extremities.  At his hearing before the undersigned in 
May 1998, he further recalled that he had first experienced 
pain in his feet upon his return from Vietnam in 1970.  

In determining whether the veteran has submitted a well-
grounded claim, the medical evidence shows the current 
presence of polyneuropathy, thus satisfying the element that 
current disability be present.  Regarding the remaining 
elements, whether there is competent evidence of inservice 
incurrence and a nexus between the inservice occurrence and 
current disability, competent evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen, at 137; 
Heuer v. Brown, 7 Vet.App. 379 (1995).  However, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
competent.  Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 
91 (1993).  As applied to the facts of this case, while the 
veteran is competent to recount that he had a burning 
sensation in his feet and/or great toe in service, he is not 
competent to relate those symptoms to the current disability.  
Whether the current neurological disabilities involving the 
veterans right elbow, arm and hand are etiologically related 
to the inservice injury is a matter requiring medical 
expertise; consequently, the veterans statements, or other 
lay statements, are not sufficient to establish a nexus.  See 
Cohen, Grottveit, Heuer. 

The medical evidence, while noting that there can be many 
causes of polyneuropathy, does not identify a cause for the 
veterans neuropathy.  Moreover, no relationship to service 
is found in the medical records, possibly because the history 
as reported by the veteran in the medical evidence of record 
dates the onset of his symptoms to 1992.  In the absence of 
medical evidence of a nexus, the claim is not well-grounded, 
and the VA has no duty to assist the veteran in the 
development of evidence. 

The veteran has also contended that he developed neuropathy 
due to exposure to Agent Orange in Vietnam, and he has 
testified that he initially experienced symptoms of burning 
in his feet upon his return from Vietnam in 1970.  The 
evidence indicates that the veteran served in Vietnam at some 
point during the period of service which extended from July 
1969 to July 1973.  The regulations pertaining to herbicide, 
including Agent Orange, exposure in Vietnam stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  Although the specified diseases include 
acute and subacute peripheral neuropathy, for application of 
the presumption, the neuropathy must have become manifest to 
a degree of 10 percent or more within one year after the 
veterans last date of Vietnam service.  38 C.F.R. § 
3.307(a)(6) (1998).  However, as discussed above, there is no 
competent evidence of the presence of neuropathy until 
several years after service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. 
Cir. 1994).  However, in this case, there has been no 
competent evidence establishing the reasonable possibility of 
an etiological connection between herbicide exposure and the 
development of polyneuropathy.  In this regard, the veterans 
assertions of medical causation are not probative because lay 
persons are not competent to offer medical opinions.  Moray 
v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, the claim is not well-grounded.  
Cohen, Caluza, supra.  

2.  Back disability, including degenerative disc disease and 
arthritis

This issue has been heretofore identified as service 
connection for degenerative disc disease and arthritis.  
However, in examining the contentions and procedural 
development, we believe that framing the issue as service 
connection for a back disability more accurately encompasses 
the veterans contentions and the adjudication.  In this 
regard, his contentions regarding involvement outside the 
back are to the effect that he believes that the arthritis 
and/or degenerative disc disease has progressed from his 
back; thus, service connection for a back disability would be 
a prerequisite for the additional joint involvement.  
Moreover, designating the issue as a back disability would 
permit the claim to include other residuals of a back injury, 
such as lumbar strain.

In testimony provided at hearings in May 1998 and March 1996, 
as well as in written statements, the veteran has contended 
that he initially injured his back in service, and sustained 
several additional injuries while he was on active duty as 
well.  He received medical treatment at the time for some of 
the injuries.  He maintains that the duties of his 
occupational specialty required that he transport injured and 
wounded servicemen, which caused his back injuries.  In 
addition, he feels that the repetitive trauma of all the 
heavy lifting in service progressed into the later diagnosed 
arthritis and degenerative disc disease.  He states that 
arthritis takes decades to show up.  He also points out that 
he was not afforded any magnetic resonance imaging (MRI) 
scans or computerized tomography (CT) scans while in service; 
thus, any disc problem he had at that time would not have 
been detected.   

Service medical records are entirely silent regarding any 
back complaints or abnormal findings.  Subsequent to service, 
records of his treatment as a retiree at a military facility 
show that in January 1985, the veteran was seen, claiming 
that he had injured his back three days earlier, lifting a 
bucket of paint.  Examination disclosed tenderness, and the 
assessment was facet syndrome.  In September 1985, he was 
seen on three occasions for follow-up of his back pain, which 
now included radiation into the right buttock.  On 
examination, he had an awkward walk, severe limitation of 
motion, and tenderness, and the assessment was sacroiliac 
strain.  Orthopedic follow-up was recommended.  

Private medical records show that in October 1991, the 
veteran was seen complaining of back pain which had started 
Tuesday.  On examination, he had spasms in the mid-lumbar 
area.  

Records of the veterans hospitalization in Baxter County 
Regional Hospital from April 13 to 15, 1992, show that the 
veteran was admitted with acute onset of low back pain 
earlier that day while driving his car.  Specifically, it was 
related that he had been turning in to the bank automatic 
teller machine.  The pain was excruciating.  It was noted 
that he had a history of back pain in the past.  X-rays taken 
during the hospitalization disclosed degenerative arthritic 
changes in the lumbar spine.  He underwent epidural catheter 
placement and epidural steroid treatment with marked 
improvement of his symptoms.  An outpatient follow-up note 
dated April 22, 1992, relates that the veteran was to be 
scheduled for an MRI scan because he had a history of 
radicular complaints in the past.  The MRI was conducted on 
April 28, 1992, and disclosed disc bulging and protrusion, as 
well as degenerative changes, in the lumbosacral spine.  

On August 3, 1992, the veteran was seen at Baxter Hospital 
again, complaining of low back pain from picking up boxes 
while at work.  X-rays of the lumbar spine that day, to rule 
out fracture, disclosed disc degenerative changes of 
relatively minor degree, and some arthritic changes, but no 
acute change since April 1992.  Outpatient follow-up 
treatment on August 7, 1992, indicated that the veteran was 
still having problems.  On August 12, 1992, he underwent an 
epidural steroid injection; at that time, it was noted that 
the veteran had a rather short history of back problems, 
which had first occurred in April 1992.  Following that 
discharge, after follow-up injections, he had been basically 
pain-free, but experienced recurrences of his back pain with 
radiation into the left leg.  It was noted that the veteran 
had bulging discs from L2-S1, but no frank herniation.  

In September 1992, the veteran filed an Incident Report 
with his place of employment, claiming that he had injured 
his back lifting a retractor from the bottom shelf of an 
autoclave.  

In October 1992, the veteran was evaluated by R. Williams, 
M.D., at which time the veteran stated that he injured his 
back on April 10, 1992, lifting a retractor off an autoclave, 
and that three days later he had experienced recurrence of 
the pain when he got out of his car.  Then, in August 1992, 
he reinjured his back while lifting trays; he had been unable 
to work since that time.  Physical therapy was recommended, 
and in November, it was noted that physical therapy had 
helped his back.

M. Luzecky, M.D., wrote, in connection with a neurological 
evaluation in December 1992, that the veteran related that 
his symptoms seemed to occur after he had injured his back in 
April, apparently at work.  He injured his back again in 
August, at work.  

In March 1993, the veteran was admitted to St. Vincent 
Infirmary for a lumbar myelogram, which showed bulging discs 
at L4-5 and L5-S1, but no ruptured disc.  It was reported 
that he had originally injured his back in April 1992 at 
work, which had gradually improved until he reinjured it at 
work again in December 1992.  The diagnoses were acute lumbar 
strain and degenerative disc disease.  

In April 1993, Dr. Williams wrote, in a letter to an 
attorney, that the veteran  originally indicated to him that 
he had injured his back in April 1992, taking a retractor out 
of an autoclave, and that he fells like he got over that 
until he re-injured his back in August, again at work.  
Based on the veterans description, Dr. Williams felt that 
the second injury should be considered a new injury.  

In history provided during a hospitalization in November 
1993, the veteran related that he had had back pain since 
April 1992, secondary to heavy weight lifting.  On a VA 
examination in April 1994, the veteran reported that he had 
injured his back about two years earlier, and again about six 
months after that.  The pertinent diagnosis was degenerative 
disease of the lumbar spine.  

In October 1994, the Social Security Administration 
determined that the veteran became disabled in August 1993, 
and that the primary disabling impairment was degenerative 
arthritis, bulging disk and problems with feet and ankles.  
It was noted that the veteran was also receiving, or would 
receive, Workers Compensation.  

L. Jones, in his June 1995 statement, wrote that he, as a 
medical technician, had treated the veteran for back problems 
from 1972 to 1975.  The veteran had history of degenerative 
joint  and disc disease in his lower back, and that he had 
been placed on medical quarters at least three times during 
the three year period.  

In August 1995, J. Parris, Jr., wrote that the veteran had 
injured his lower back while erecting medical aid tents after 
lifting something during the summer of 1976.  He had been 
sent to quarters for one week of bed rest, and was unable to 
sit or stand because of severe discomfort and pain.  He 
recovered, but still had occasional back problems over the 
next three years.  

The above-described medical evidence demonstrates current 
disability, and the veteran, as well as witnesses, have 
stated that the veteran injured his back in service.  For 
purposes of determining whether a claim is well grounded, the 
veterans statements are generally presumed to be credible.  
Cohen, at 136.  As a result, it is not necessary to discuss, 
at this point, the obvious inconsistencies in the stories 
related by the veteran regarding the onset of his back 
disability; his statements regarding inservice onset are 
presumed true for purposes of this discussion.  However, he 
also injured his back after service, in 1985, and again in 
April 1992 and August 1992, and all medical evidence of 
record relates the onset of his back disability to the two 
injuries in 1992.  Although the veteran is competent to 
provide evidence regarding the continuity of his symptoms, in 
view of the intercurrent injuries, the matter of a nexus 
between current injury and service is no longer subject to 
lay observation; medical evidence is required to establish a 
nexus under these circumstances.  See Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  There is no 
medical evidence linking a current back disability to 
service; consequently, the claim is not well-grounded.  

3.  Hemorrhoids

The veteran contends that he began suffering from hemorrhoids 
while he was in service, which have continued to the present 
time.  As noted above, for purposes of determining whether a 
claim is well grounded, the veterans statements are 
generally presumed to be credible.  Cohen, at 136.  He 
maintains that he was initially treated in about 1963.  In 
support of his contentions, he submitted a statement from L. 
Jones, dated in June 1995, who wrote that he, as a medical 
technician, treated the veteran for external thrombosed 
hemorrhoids from 1972 to 1974.  In addition, both the VA 
examination in April 1994 and an outpatient treatment record 
dated in July 1995 showed hemorrhoids.  Consequently, we find 
that the appellants claim is well-grounded; that is, it is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1991).  The relevant facts have been properly 
developed, and, accordingly, the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the appellants claim has been satisfied, to 
the extent feasible.  Id.  The veteran states that the 
service medical records are incomplete, but in reviewing the 
available records, the only obvious absence is a separation 
examination, if performed, at the time of the veterans 
retirement.  However, the RO, on three separate occasions, 
obtained all available records from the National Personnel 
Records Center (NPRC), as well as from the Air Force Academy, 
identified by NPRC has holding records of the veteran.   

Service medical records do not show any treatment for 
hemorrhoids.  As noted above, L. Jones, a medical technician 
in service, wrote, in June 1995, that he treated the veteran 
for external thrombosed hemorrhoids a few times from 1972 
to 1974.  However, on an annual examination in June 1975, the 
rectum was noted to be normal to digital examination.  

Subsequent to service, the medical evidence first shows the 
presence of hemorrhoids in April 1994, at which time the 
veteran reported a history of hemorrhoids for many years.  He 
stated that he had been advised to have surgery in service, 
but he chose not to accept it.  He continued to have symptoms 
with occasional bleeding and weeping.  Examination of the 
perianal area revealed  protrusion of external hemorrhoids 
through the anal orifice.  There also appeared to be a very 
mild mucosal prolapse.  There was a rather dramatic 
enlargement of internal hemorrhoid veins.  No thrombosis or 
ulceration was noted.  The impression was internal and 
external hemorrhoids with mild mucosal prolapse, 
characterized by history and findings noted above.  In July 
1995, he was seen as an outpatient at a VA facility, 
complaining that his hemorrhoids had been real bad, with 
bleeding since the previous day.  Chronic hemorrhoid 
protrusion with frequent small bleeds was noted.  On 
examination, he had large, tender external hemorrhoids.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  In evaluating the veterans claim, if the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails; only if a fair preponderance of the 
evidence is against the claim is the claim denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

The evidence in the veterans favor consists of his own 
testimony regarding his hemorrhoids, as well as the history 
provided on the VA examination in April 1994, his claim filed 
in February 1985, in which he claimed service connection for 
hemorrhoids, stating that the problem started in 1962, and 
the statement from the medical technician to the effect that 
he treated the veteran for hemorrhoids in service, from 1972 
to 1974.  The evidence against the veteran includes the 
normal rectal examination in June 1975, the absence of any 
contemporaneous record of treatment for hemorrhoids in 
service, and the absence of any clinical record of the 
presence of hemorrhoids for many years after service.  

Other factors involved in weighing the facts in this case 
include the absence of a separation examination.  Where 
service medical records are unavailable, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule.  OHare v. 
Derwinski, 1 Vet.App. 365 (1991).  However, also for 
consideration is an assessment of the credibility of the 
veteran, a particularly important factor in this case, 
because the sole evidence of hemorrhoids between the 
inservice examination in 1975 and the VA examination in 1984 
consists of the veterans own statements.  Unfortunately, in 
reviewing the file, there are conspicuous examples of 
noncredible statements regarding other issues, which taint 
the veterans credibility.  In this regard, attention is 
drawn to the section above discussing the veterans back 
disability, which contain obvious inconsistencies in the 
stories related by the veteran regarding the onset of his 
back disability, apparently depending upon whether he was 
seeking treatment, Workers Compensation benefits, or VA 
benefits.  Specifically, medical evidence shows that he 
injured his back in 1985; was seen for back complaints in 
1991; and, at the time of his hospitalization for the back 
injury, which reportedly occurred when he was driving his car 
to an automatic teller machine in April 1992, a history of 
back problems with radiation in the past was noted.  However, 
no mention of an injury at work three days earlier was 
reported, although approximately five months later the 
veteran filed a claim for Workers Compensation based on an 
at-work injury.  All history provided in connection with 
subsequent treatment indicated that he did not have any prior 
back problems.  Then, in connection with his VA claim, he 
stated that in fact he had had several injuries in service, 
which had resulted in a chronic back disability.  These 
various accounts cannot be reconciled, and serve to tarnish 
the veterans overall credibility.  

Thus, the corroborating evidence of hemorrhoids in service is 
negated by a report of a normal rectal examination after that 
treatment, indicating that any hemorrhoids prior to that had 
healed.  The only evidence of a nexus between service and 
current hemorrhoids is the veterans statements, and the 
record as a whole does not establish a record of veterans 
credibility, such that his testimony alone, with no 
independent corroboration for 15 years after service, can 
serve to place the evidence in equipoise.  Consequently, the 
preponderance of the evidence is against the veterans claim 
for service connection for hemorrhoids.  


ORDER

The claim for entitlement to service connection for 
coccidioidomycosis is reopened by the submission of new and 
material evidence.

Service connection for polyneuropathy is denied.

Service connection for a back disability, including 
degenerative disc disease and arthritis, is denied.

Service connection for hemorrhoids is denied.


REMAND

The issue of entitlement to an increased evaluation for nasal 
polyps associated with sinusitis was initially developed for 
appellate consideration, but in September 1996, the veteran 
withdrew this issue from the appeal.  However, in November 
1996, he reopened his claim for an increased rating for nasal 
polyps and sinusitis, and a 10 percent rating was granted by 
the RO in July 1997.  However, at his hearing before the 
undersigned the veteran expressed his desire to appeal that 
issue, and presented contentions pertaining to the issue, 
including the assertion that the nasal polyps and sinusitis 
should be rated separately, and that allergic rhinitis should 
be included as part of the service-connected disability 
picture.  Although a notice of disagreement must be a 
written communication, we believe that the typed 
transcript of the hearing, now incorporated into the claims 
folder, satisfies that requirement, and, accordingly, the 
veterans hearing testimony is accepted as a notice of 
disagreement.  38 C.F.R. § 20.201(1998).  However, the RO has 
not issued a statement of the case addressing the issue, and, 
consequently, the Board does not have jurisdiction over the 
issue at this time.  See Rowell v. Principi, 4 Vet.App. 9 
(1993); Black v. Brown, 10 Vet.App. 279 (1997).  
Nevertheless, in view of the confusion ensuing from the 
veterans withdrawal of the issue from appellate 
consideration, followed by reopening the claim, and then 
initiating an appeal based on the reopened claim, all while 
the original appeal as to the remaining issues was still 
pending, the Board finds that he should be provided the 
opportunity to add this issue to his appeal, if he so 
desires.  Therefore, the RO must provide a statement of the 
case, with attention to the veterans contentions, contained 
on pages 3-7 of the hearing transcript.  

In addition, in light of the foregoing decision, which 
reopened the veterans claim for service connection for 
coccidioidomycosis, that claim must be readjudicated in light 
of a review of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  The appellant has 
presented a well-grounded claim, and, therefore, the 
Department of Veterans Affairs (VA) has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  This includes obtaining a 
medical examination, as well as all relevant evidence 
referred to in the record, such as the X-rays referred to in 
the December 1993 hospitalization.  In this regard, the 
summary of that hospitalization indicates that the veteran 
had brought four chest X-ray reports dated in the 1960s and 
1977, one-half of which showed an apical thickening.  
Currently, there is no X-rays evidence of the apical 
thickening during service; consequently, these records, 
apparently taken during service, are of paramount importance.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After reviewing the veterans notice 
of disagreement as to the issue of an 
increased rating for nasal polyps and 
sinusitis, contained in pages 3-7 of the 
transcript of the May 1988 Board hearing, 
the RO should complete any indicated 
development, and review the claim, in 
light of the veterans testimony, 
including matters raised in that 
testimony, such as whether nasal polyps 
and sinusitis should be rated separately, 
and whether allergic rhinitis should be 
included as part of the service-connected 
disability picture.  If the decision 
remains adverse to the veteran, he should 
be furnished a statement of the case and 
afforded an opportunity to perfect the 
appeal prior to the return of the case to 
the Board, if he so desires.  

2.  The veteran should be asked to 
provide copies of the four X-ray reports 
dated in the 1960s and 1977, which he 
provided during the December 1993 
hospitalization, according to the 
hospital summary, either by mailing them 
in or bringing them to the examination.  
Copies of the reports should be 
incorporated into the claims file. 

3.  The veteran should be afforded a VA 
examination to determine whether he 
currently has residuals of 
coccidioidomycosis of service onset, and, 
if not, whether the apical thickening in 
his right lung (a) is a disability (i.e., 
causes or contributes to impairment in 
earning capacity), and (b) was of service 
onset.  All indicated tests and studies 
should be conducted.  In order to provide 
a longitudinal view of the disability 
picture, the claims folder must be 
reviewed by the examiners before the 
examinations, to include chest X-ray 
reports dated in the 1960s and 1977, 
either brought by the veteran to the 
examination, or incorporated into the 
file, along with a copy of this remand.  
(If the veteran brings the X-ray reports 
to the examination, copies should be made 
for the claims folder.)  The examiner 
should also be provided a copy of this 
remand.  The complete rationale for all 
conclusions reached, including the 
significance of the apical thickening, 
must be provided, as such is essential to 
the Boards determination.  

4.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

5.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
